DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 01/14/2021.  Claims 1-13 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 01/14/2021, 11/09/2021, and 11/30/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 6,108,787) (hereinafter “Anderson”).
Regarding claim 1, in accordance with Anderson reference entirety, Anderson shows a switch device (FIG. 3 and corresponding description begins in col. 5, line 46 and thereinafter) for one-way transmission (col. 3, lines 49-51: information flows one way), comprising: 
	a switch (20) (col. 5, lines 47-48), comprising: 
	a first port (30) (col. 6, lines 55-56); 
	a second port (26) (col. 6, line 16); and 
	a third port (28) (col. 6, line 17) coupled to the second port (26) via a first path (46) and coupled to the first port (30) via a second path (24) (see FIG. 3 for connection details and description pertaining the setting of switch 48 discussed in col. 6, lines 55-61 in a scenario that a state machine 37 determines the first input 48 connects port 30 to either of ports 26 or 28 as discussed in lines 60-61 of column 6); and 
	a one-way link circuit (Data Diode 23), wherein an input terminal (input from Network 12 into Data Diode 23) of the one-way link circuit (Data Diode 23) is coupled to the first port (30) (col. 6, lines 26-35:  “when information is provided directly from the high classified network and the information switch means is arranged to connect the higher to the lower network .. released from the network”).
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Anderson also discusses wherein the one-way link circuit is implemented by at least one of the followings: a diode circuit, a fiber, a RJ45 connector, and a field programmable gate array (one way information diode 23 is also discussed in col. 6, line 46 and thereinafter).
	Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Anderson also shows wherein the switch (20) further comprising: a fourth port (44) coupled to the first port (30) via a third path (path from 30&48a&48b) (see FIG. 3 for connection details and when circuit 48 is selected for path from 30 to Network 10).

Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  It is recognized that the claimed invention of claims 4-13 appear to direct to the configuration of a switch device for one-way transmission illustrated in FIG. 3 and described in paragraph [0034] and thereinafter.  With that in mind, the prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claims 1 and 3 and further limit with the limitations of “a fourth port coupled to the third port via a third path; and a second one-way link circuit, wherein a second input terminal of the second one-way link circuit is coupled to the fourth port,” as recited in claim 4; “wherein the switch further comprising: a fourth port; and a fifth port coupled to the fourth port via a third path and coupled to the first port via a fourth path,” as recited in claims 5 and 10-13; “an electronic device coupled to the second port; and a gateway coupled to the third port, wherein the electronic device transmits a first signal supported a first protocol to the gateway via the second port and the third port, wherein the gateway converts the first signal to a second signal supported a second protocol and outputs the second signal via the one-way link circuit,” as recited in claims 6-7; “an electronic device coupled to the fourth port, wherein the electronic device outputs a signal supported a first protocol via the fourth port, the first port, and the one-way link circuit,” as recited in claims 8-9, structurally and functionally interconnected with other limitations in a manner as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brindle et al. (US 8,068,504).
Mraz et al. (US 7,675,867).
Takahashi et al. (US 10,438,024).
Batouq et al. (US 2021/0266290). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 12, 2022